EXHIBIT 99.22 Date: June 30th, 2011 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: MERCATOR MINERALS LTD. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 27/07/2011 Record Date for Voting (if applicable) : 27/07/2011 Beneficial Ownership Determination Date : 27/07/2011 Meeting Date : 31/08/2011 Meeting Location (if available) : Metropolitan Hotel Vancouver 645 Howe Street, Vancouver, B.C., V6C 2Y9 Voting Security Details: Description CUSIP Number ISIN COMMON CA5875821079 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for MERCATOR MINERALS LTD.
